DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-24 are pending in the application.  Claims 25-49 have been cancelled. Claims 3 and 5 are withdrawn from consideration due to Applicant’s elections.
Amendments to claims 1-2, 4 and 6-24, filed on 12/8/2022, have been entered in the above-identified application.

		
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ashirgade et al. (US 2017/0170442 A1) in view of Guo (US 2019/0148783 A1).

Regarding claims 1 and 20-21, Ashirgade et al. teaches a battery separator, comprising two fiber regions comprising glass fibers, and a middle fiber region disposed between them comprising larger average diameter fibers and specified amounts of silica, or fine fibers, or both (Abstract).  Such separators are useful, e.g., in lead-acid batteries (Abstract).  

In some embodiments, the middle fiber region (a first layer as claimed) comprises fibers having an average diameter from about 5 to about 15 µm ([0036] and [0042]).  In some embodiments, the middle fiber region comprises fibers having an average diameter from about 7 to about 15 µm ([0036] and [0042]).  The middle fiber region can comprise or be a part of a woven or non-woven fiber web ([0040]-[0041]).  

In some embodiments each of the first and second peripheral fiber regions independently (a second layer as claimed) comprises glass fibers having an average diameter from about 0.1 to about 2 µm ([0038] and [0058]). In some embodiments, each of the first and second peripheral fiber regions independently comprises glass fibers having an average diameter from about 0.4 to about 1.8 µm ([0038]).  In some embodiments, each of the first and second peripheral fiber regions independently comprises glass fibers having an average diameter from about 0.6 to about 1.6 μm ([0038]).  Either peripheral fiber region can comprise or be a part of a woven or non-woven fiber web ([0057]).

With regard to the claimed limitations “absorbs an active material of an electrode,” and “blocks the active material of the electrode,” the examiner notes that applicant has provided at paragraphs [0041]-[0042] of applicant’s specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of Ashirgade discussed above is the same as or is substantially similar to that disclosed by applicant (also see [0106] and [0142] of Ashirgade).   
Thus, it is the position of the Office that the composition of Ashirgade would have the claimed properties as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the first nonwoven fabric and the second nonwoven fabric taught by Ashirgade to be capable of absorbing and blocking active material as claimed.  

With regard to the claimed limitation of a binder emulsion, Ashirgade teaches that the separator can include binder resin ([0068]).  In some cases, each component of the binder resin is mixed as an emulsion prior to being combined with the other components and/or glass fiber layer ([0095]-[0097]).

Ashirgade does not explicitly disclose wherein the binder binds at least some of the coarse fibers in the first layer to at least some of the microfibers in the second layer together, or wherein the binder emulsion is acrylic based.

However, Guo teaches fiber-containing mats for lead acid batteries (Abstract).  The mats may include a plurality of fibers, a binder holding the plurality of fibers together, and one or more additives incorporated into the mat (Abstract).  Embodiments include using three or more fiber-containing mats with one or more incorporated additives in the battery, for example as pasting mats for each of the electrodes as well as a separator or retainer/support mat ([0032] and [0046]).  The glass fibers in the separator may be held together with a binder made from a cured binder composition ([0054]). Exemplary binder compositions may include a substituted or unsubstituted acrylic acid or a substituted or unsubstituted acrylic ester ([0054]).  In an example, the separator may be made by joining together two or more overlapping sheets of the fiber-containing mat ([0059]).  The sheets may be joined by, for example, stitching, binding, and/or melting them together ([0059]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have used acrylic acid or acrylic ester in the binder emulsion of Ashirgade, and to have used such a composition to bind the layers of the separator together, in order to successfully incorporate additives such as benzyl benzoate into a separator for improvement of the performance and lifetime of a lead-acid battery, while simultaneously joining together two or more overlapping sheets in the separator, as suggested by Guo (see [0049], [0054] and [0059]; also see [0036] and [0071]).


Regarding claim 2, Ashirgade teaches that, for example, separators are wrapped around plates (e.g., cathode plates, anode plates) positive plates, negative plates and separators are then assembled in a case using conventional lead acid battery assembly methods ([0142]).


Regarding claim 4, Ashirgade teaches that, for example, fibers having an average diameter from about 5 to about 10 µm can account for at least 50% by weight of the middle fiber region, etc. ([0042]).  In some embodiments, the middle fiber region comprises a specified amount ( e.g., from about 1 to about 50% by weight) of fibers having an average diameter from about 0.1 to less than 2 μm ([0046]).  In some embodiments, these fibers have an average diameter from about 0.8 to about 1.6 μm ([0046]).

Regarding claim 6, Ashirgade teaches that, for example, glass fibers having an average diameter from about 0.4 to about 1.8 µm can account for at least 50% by weight of either the first or the second peripheral fiber region, or each peripheral fiber region independently, etc. ([0054]).  In some embodiments, coarse microglass fibers make up between about 20% by weight and about 90% by weight of the glass fibers in the middle fiber region and/or one or both of the peripheral fiber regions ([0062]; also [0042] and [0058]).

Regarding claims 7 and 14-19, Ashirgade teaches an example in which a Composition B contacts the top of a Composition A, thus creating a two layer structure with 100 gsm of peripheral fiber region (composition A) as base, and 20 gsm of middle fiber region (composition B) as top ([0158]-[0159]; also [0150]-[0157]).  The examiner notes that this meets the claim 14 ratio of between 0.05 and 20 (i.e. 20gsm/100gsm = 0.2).  The claim 7 ratio of coarse fibers to microfibers in the multilayer non-woven mat would be met by the fiber amounts shown by Ashirgade in composition A and composition B combined (i.e. in a two-layer laminate) ([0158]-[0159] and [0150]-[0157]).  Regarding claims 15-17 and 19, the examiner notes that composition A and composition B each comprise 8% by weight PET core/PE sheath bicomponent organic fibers (an organic binder as claimed) ([0158]-[0159] and [0150]-[0157]).  Regarding claim 18, the examiner notes that composition B1 comprises 10% silica by weight ([0151); also [0051]).  
Regarding claims 8-10, Ashirgade teaches that, in some embodiments, the middle fiber region comprises polymeric fibers [0044]). Coarse microglass fibers, fine microglass fibers, or a combination of micro glass fibers thereof may be included within any particular region ([0062]).

Regarding claims 11-13, Ashirgade teaches that, in some embodiments, the thickness of the separator can range from greater than zero to about 5 millimeters ([0074]).  In some embodiments, the thickness of the separator ranges from between about 0.1 mm to about 0.9 mm ([0074]).  In some embodiments, the thickness of the middle fiber region (the first layer as claimed) constitutes 1-49% of the total fiber region thickness ([0039]). In some embodiments, the thickness of the first peripheral fiber region (e.g. a second layer as claimed) is from 70 to 130% of the thickness of the second peripheral fiber region [0053]).







Claim(s) 1-2, 4, 6-17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. (US 2015/0182885 A1) in view of Swaminathan (WO 2015/095732 A1, see attachment).

Regarding claims 1-2 and 20-21, Thomson et al. teaches filter media that may include two or more layers, at least one of the layers having a relatively high percentage of microglass fibers (Abstract).  In one embodiment, a filter media includes at least two layers.  A first layer (a first layer as claimed) of the filter media comprises at least 80 wt% glass fibers, wherein the fibers in the first layer have a first average diameter ([0007]). The filter media also includes a second layer (a second layer as claimed) directly adjacent the first layer, the second layer comprising glass fibers, wherein the fibers in the second layer have a second average diameter. The second average diameter is smaller than the first average diameter ([0007]). 

In one particular set of embodiments, a filter media includes a first layer (e.g., a pre-filter layer) having an average fiber diameter of between about 1.0 microns and about 10.0 microns, e.g., between about 1.0 micron and about 8.0 microns. A second layer of the filter media (e.g., a main filter layer) may have an average fiber diameter of between about 1.0 micron and about 9.0 microns, e.g., between about 0.5 micron and about 5.5 microns ([0043]). The ratio of average fiber diameters between two layers ( e.g., between a first layer and a second layer, between a second layer and a third layer, or between a first layer and a third layer, etc.) may be greater than 1:1, greater than 2:1, greater than 3:1, greater than 4:1, greater than 5:1, greater than 7:1, or greater than 10:1 ([0048).

With regard to the claimed limitations “absorbs an active material of an electrode,” and “blocks the active material of the electrode,” the examiner notes that applicant has provided at paragraphs [0041]-[0042] of applicant’s specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of Thomson discussed above is the same as or is substantially similar to that disclosed by applicant (also see [0007], [0026] and [0073] of Thomson).  
Thus, it is the position of the Office that the composition of Thomson would have the claimed properties as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the first layer and the second layer taught by Thomson to be capable of absorbing and blocking active material as claimed.  

With regard to the claimed limitation of a binder, Thomson teaches the filter media may also include a binder ([0058]-[0059]).  In some cases, each component of the binder resin is mixed as an emulsion prior to being combined with the other components and/or glass fiber layer ([0093]).

Thomson does not explicitly disclose wherein the binder binds at least some of the coarse fibers in the first layer to at least some of the microfibers in the second layer together, or wherein the binder emulsion is acrylic based.

However, Swaminathan teaches fiber webs which are used in filter media and which include optional components (e.g. binder resin) (Abstract).  The binder resin may comprise a thermoplastic (e.g., acrylic, among others) (pages 33-34 lines 30-2).  In some embodiments, upon addition to the fiber blend, the binder resin is added in a manner such that the fiber web is impregnated with the binder resin (e.g., the binder resin permeates throughout the fiber web) (page 34 lines 25-27).  In a multi-layered web, a binder resin may be added to one or more, or each of the layers separately prior to combining the layers, or the binder resin may be added to the fiber web after combining the layers (page 34 lines 30-33).  In some embodiments, a binder resin or binder mixture may be added to the first and/or second layers of a fiber web by a solvent saturation process (page 35 lines 3-4).  For example, during a manufacturing process described herein, after the article containing first layer and second layer is formed and dried, a polymeric material in a water based emulsion or an organic solvent based solution can be adhered to an application roll and then applied to the article under a controlled pressure by using a size press or gravure saturator (page 35 lines 7-11).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have saturated the filter media layers of Thomson with an acrylic binder in a water based emulsion, such that the binder resin permeates throughout the fiber web, in order to facilitate adhesion between the fibers in the multi-layer webs, including webs that do not have a clear demarcation between the first and second layers (e.g. formed by the same process), as taught by Swaminathan (page 6 lines 12-19, pages 33-34 lines 27-2, pages 34-35 lines 17-18, and pages 51-52 lines 30-14).


Regarding claim 4, Thomson remains as applied above to claim 1.  Thomson also teaches that fine microglass fibers are less than 1 micron in diameter and coarse microglass fibers are greater than or equal to 1 micron in diameter ([0030]; also [0007]).  Coarse micro glass fibers, fine micro glass fibers, or a combination of microglass fibers thereof may be included within a layer ([0033]).  In some embodiments, coarse microglass fibers make up between about 20% by weight and about 90% by weight of the glass fibers.  For certain embodiments that include fine microglass fibers, the fine micro glass fibers make up between about 0% and about 70% by weight of the glass fibers ([0033]). In some cases, for example, fine microglass fibers make up between about 5% by weight and about 60% by weight of the glass fibers, or between about 30% by weight and about 50% by weight of the glass fibers ([0033]).  

Regarding claims 6 and 19, Thomson remains as applied above to claim 1.  Thomson also teaches that, in some cases, one or more layers includes a relatively low percentage of chopped strand fibers ([0038]). For example, one or more layers may include less than 30 wt%, or less than 20 wt%, or less than 10 wt %, or less than 5 wt %, or less than 2 wt %, or less than 1 wt % of chopped strand fiber ([0038]). In some embodiments, the chopped strand glass fiber has a diameter of greater than about 5 microns ([0034]).  For example, the diameter range may be up to about 30 microns ([0034]).

Regarding claims 7 and 14, Thomson teaches that, for example, the ratio of basis weights between an upstream layer and a downstream layer may be greater than 1:1, greater than 1.5:1, or greater than 2:1 ([0066]; also [0026] and [0065]).  In other embodiments, however, an upstream layer of a filter media has a smaller basis weight than that of a downstream layer, e.g., the ratio of basis weights between an upstream layer and a downstream layer may be less than 2:1, less than 1.5:1, or less than 1:1 ([0066]).  In certain embodiments, the basis weight ratio of an upstream and a downstream layer is 1:1 ([0066]).

Regarding claims 8-10, Thomson teaches that, in some embodiments, at least one layer of the filter media comprises synthetic polymer fibers ([0023] and [0029]).  (Glass fibers: see [0007]).

Regarding claims 11-13, Thomson teaches that the overall thickness of a filter media may be between about 5 mils and 300 mils, e.g., between about 50 mils and about 200 mils ([0067]).  In one particular set of embodiments, a filter media includes a first layer (e.g., a pre-filter layer) having a thickness of between about 3 mils and about 70 mils, e.g., between about 15 mils and about 20 mils. The filter media may include a second layer (e.g., a main filter layer) having a thickness of between about 3 mils and about 60 mils, e.g., between about 5 mils and about 10 mils ([0068]).

Regarding claims 15-17, Thomson teaches that the core/sheath binder fibers can be concentric or non-concentric, and exemplary core/sheath binder fibers can include the following: a polyester core/copolyester sheath, a polyester core/polyethylene sheath, a polyester core/polypropylene sheath, a polypropylene core/polyethylene sheath, and combinations thereof ([0056]).  The filter media may also include a binder ([0058]). The binder may comprise less than about 10 wt%, or less than about 5 wt% ( e.g., between about 2 wt % and about 5 wt % ) of the filter media ([0058]).

  Regarding claims 22-24, Thomson teaches that, in certain embodiments, an upstream layer (e.g., a pre-filter layer or a top layer of a main filter layer) of a filter media has a permeability of greater than or equal to about 100 cfm/sf, greater than or equal to about 150 cfm/sf, or greater than or equal to about 200 cfm/sf, and a downstream layer has a permeability of less than or equal to about 200 cfm/sf, less than or equal to about 150 cfm/sf, less than or equal to about 100 cfm/sf, or less than or equal to about 50 cfm/sf ([0074]; also [0026]).




Response to Arguments

Applicant's arguments filed 12/8/2022 have been fully considered but they are not persuasive. 

Applicant contends the following: “Filter media cannot be readily used for, or incorporated into, a lead acid battery and thus, the configurations described in Thomson are not relevant to the pasting mat configuration recited in claim 1.  In addition, battery separators are different than pasting mats.  For example, as described in the Application, pasting mats need to be configured to provide wickability and support the active material in order to limit or prevent shedding of the active material from the electrode. See Application, para [0015].  These purposes and functions are unique to pasting mats. Thus, the design of battery separators is not concerned with features that enable a non-woven mat to perform these purposes and functions. As such, the teachings of Ashirgade are not necessarily related to pasting mat configurations as recited in claim 1.”

Regarding these contentions, the examiner notes that the claimed limitation of a multilayer non-woven pasting mat, as recited in the preamble of the claim, is interpreted as being met by the limitations recited in the claims.  In this regard, the examiner notes that applicant’s specification states that the disclosure generally relates to non-woven mats useful as pasting papers or separators ([0001]).  Guo, as applied above in combination with Ashirgade, similarly teaches fiber mats that may be used as separators or pasting mats.  The examiner also notes, for instance, that Thomson teaches multi-layer nonwovens that are made of the same materials and have the same configuration as the mats claimed and described by applicant, including layers with permeabilities that may be in the same ranges as those disclosed by applicant.  In addition, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Thomson is in the field of applicant' s endeavor, which includes non-wovens, and is reasonably pertinent to the particular problem with which the applicant was concerned, particularly with regard to nonwovens that meet air permeability requirements (e.g. [0003]).
  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786